08/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0078


                                      DA 22-0078
                                   _________________

IN RE THE MARRIAGE OF:

KELDAH ELIZABETH HEDSTROM,

             Petitioner and Appellee,
                                                                   ORDER
      v.

CODY CLAY PETERS,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 3 2022